               Case 7:21-cv-06184 Document 1 Filed 07/20/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------- x
HYUK KEE YOO, a/k/a “KEITH YOO,” :
                                                      :
                  Petitioner,                         :
                                                      :   Case No. 7:21-cv-06184
         vs.                                          :
                                                      :
UNITED STATES OF AMERICA,                             :
                                                      :
                  Respondent.                         :
----------------------------------------------------- x

                           PETITION FOR WRIT OF HABEAS CORPUS

                 Petitioner Hyuk Kee Yoo, a/k/a Keith Yoo, hereby submits this petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2241. Because of the dense factual and legal history of

this proceeding and the need to file this petition quickly in order to forestall Mr. Yoo’s removal

from the United States, we submit this petition in abbreviated form. We respectfully propose that

full briefing proceed in accordance with the following schedule, to which the Government has

agreed:

                 Mr. Yoo’s opening papers:                August 16, 2021

                 Government’s opposition papers:          September 13, 2021

                 Mr. Yoo’s reply papers:                  September 20, 2021

                 In support of this petition, we offer the following facts:

                 1.       On or about February 27, 2020, the Government filed a complaint

requesting the issuance of a warrant for Mr. Yoo’s arrest pursuant to 18 U.S.C. § 3184 and seeking

his extradition to the Republic of Korea to stand trial on seven embezzlement charges.1 Mr. Yoo

was arrested at his home in Pound Ridge, New York, on July 22, 2020. That same day, he was


1
          That action was captioned In re Extradition of Hyuk Kee Yoo, No. 20 Mag. 2252 (JCM).


                                                                                           7861129.1
             Case 7:21-cv-06184 Document 1 Filed 07/20/21 Page 2 of 3




presented before Magistrate Judge Lisa Margaret Smith, who ordered him detained pending

extradition proceedings. Mr. Yoo has remained in custody since his arrest.

               2.     On October 5, 2020, Mr. Yoo filed a motion to dismiss Korea’s request to

certify him as extraditable. On December 8, 2020, the Government filed a brief in support of

extradition, attaching additional materials to supplement Korea’s request. On December 21, 2020,

Mr. Yoo filed a brief in reply. On January 7, 2021, the Government submitted further supplemental

materials from Korea in support of extradition, and thereafter Mr. Yoo filed a response to that

submission. On March 3, 2021, Magistrate Judge Judith C. McCarthy held a hearing pursuant to

18 U.S.C. § 3184.

               3.     On July 2, 2021, Magistrate Judge McCarthy denied Mr. Yoo’s motion to

dismiss and issued a Certification of Extraditability and Order of Commitment.

               4.     Mr. Yoo has a right to bring this action in the District Court in the form of

a § 2241 petition, which has the effect of appealing the Magistrate Judge McCarthy’s decision.

See Skaftouros v. United States, 667 F.3d 144, 157 (2d Cir. 2011)(“[b]ecause extradition orders

are regarded as preliminary determinations, and not ‘final decisions’ appealable as of right under

28 U.S.C. § 1291, they may only be reviewed by a petition for a writ of habeas corpus under

28 U.S.C. § 2241”).

               5.     This Court has jurisdiction over this petition pursuant to 18 U.S.C. § 3184

and 28 U.S.C. § 2241. We submit that the extradition papers are insufficient to support Magistrate

Judge McCarthy’s findings, and therefore Mr. Yoo is “in custody in violation of the Constitution

or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3).

               6.     Although Mr. Yoo’s arguments will be set forth fully in his opening brief,

we believe that he cannot be extradited because (i) the charges against him are time barred; and



                                                2
                                                                                            7861129.1
             Case 7:21-cv-06184 Document 1 Filed 07/20/21 Page 3 of 3




(ii) there is not probable cause to believe that he committed any of the seven alleged embezzlement

crimes.

               WHEREFORE, we respectfully request that the Court issue a writ of habeas corpus;

that the Certification of Extraditability and Order of Commitment be vacated; and that the Court

grant such other and further relief as it may deem just and proper.

Dated: New York, New York
       July 20, 2021

                                                     Respectfully submitted,

                                                     BRACEWELL LLP
                                                     /s/ Paul Shechtman
                                                     Paul Shechtman
                                                     1251 Avenue of the Americas
                                                     49th Floor
                                                     New York, NY 10020
                                                     212-508-6107
                                                     paul.shechtman@bracewell.com

                                                     ZUCKERMAN SPAEDER LLP
                                                     Shawn Naunton
                                                     485 Madison Avenue
                                                     10th Floor
                                                     New York, NY 10022
                                                     646-746-8655
                                                     snaunton@zuckerman.com

                                                     Attorneys for Petitioner Keith Yoo




                                                 3
                                                                                            7861129.1
